DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Acknowledgment is made of this application’s status as a continuation of application 16/906,220 now patent 11,083,072 filed on 06/19/2020, which is a continuation of application 16/197,779 now patent 10,694,610 filed on 11/21/2018, which is a continuation of application 15/782,811 now patent 10,143,071 filed on 10/12/207, which is a continuation of application 15/619,141 now patent 9,826,604 filed on 06/09/2017, which is a continuation of application of 14/845,917 now patent 9,699,871 filed on 09/04/2015, which is a divisional of application of 13/830,102 now patent 9,167,669 filed on 03/14/2013.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2021 has been considered by the examiner. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1 and 6-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US2012/0112666A1 hereinafter “Bennette”. 
Regarding claim 1, Bennette disclose an electrical switching device configured to be electrically connected to a receptacle (as shown in Fig. 4-6 for example), the device comprising: 
at least one male connector to receive a power signal (¶29L8-10: the controller include the male-sided plug [22]; the plus is connected into a standard electrical outlet); 
at least one female connector conductively coupled to the at least one male connector (¶29L4-8: the controller include an eletr5ical outlet [18]; the outlet is the commonly used female-sided electrical outlets), the at least one female connector to provide a power signal to an external device operatively coupled to the at least one female connector (¶29L7-8: the electrical outlet [18] can then be connected to various devices [20]); 
switching circuitry (¶30L3-4: the controller [12] can also include a switch [28])  operatively coupled between the at least one male connector and the at least one female connector (¶30L4-6: the switch [28] is a controllable electrical connection between the plug [22] and the outlet [18]), the switching circuitry reversibly transitionable between an electrically conductive state and an electrically non-conductive state (¶30L7-8: opening and closing the switch [28] then either couples or uncouples the device [20] to the live power source [14]); 
wireless communication circuitry (¶30L1: an RF signal receiver [24]); 
control circuitry(¶35L2: a central processing unit)  communicatively coupled to the wireless communication circuitry and to the switching circuitry(as shown in Fig.6), the control circuitry to: 
cause a transition of the switching circuitry between the electrically conductive state and the electrically non-conductive state responsive to receipt of a wireless signal (¶34L1-9: the transmitter can send the RF signal from the sensor to the receiver [24] of the controller, then control the switch such that various devices are either coupled or uncoupled to the live power source) via the wireless communication circuitry. (¶35L5-7: the switch [28] reacts appropriately when it receives various signal [26])
Regarding claim 6, Bennette discloses the electrical switching device of claim 1, further comprising: 
at least one occupancy sensor communicatively coupled to the control circuitry. (¶31L4-6: the sensor can include a motion sensor) 
Regarding claim 7, Bennette discloses the electrical switching device of claim 1 wherein the switching circuitry includes: 
a first switching circuit operatively coupled between the at least one male connector and a first female connector (as shown in Fig.6; top outlet [18], top plug [22] and top switch [28]); and 
a second switching circuit operatively coupled between the at least one male connector and a second female connector. (as shown in Fig.6; bottom outlet [18], bottom plug [22] and bottom switch [28])
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-4  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennette in view of Machine Translation of KR100994375B1 hereinafter “Choi” 
Regarding claim 2, Bennette discloses the electrical switch device of claim 1
Bennette does not explicitly disclose: 
 one or more actuators, the one or more actuators to cause a transition of the switching circuitry between the electrically conductive state and the electrically non-conductive state responsive to receipt of a manual actuation of the one or more actuators.  
Choi discloses a smart outlet wherein the smart outlet includes: 
one or more actuators (Page.3 L7-8: a manual disconnect switch), the one or more actuators to cause a transition of the switching circuitry between the electrically conductive state and the electrically non-conductive state responsive to receipt of a manual actuation of the one or more actuators. (Page.2L22-24: a standby power cutback return switch and a passive shut-off switch for manually shutting of the standby power)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the electric plug device disclosed by Bennette to include the manual switch as disclosed by Choi. 
One of ordinary skill in the art would’ve been motivated because the manual switch gives the user more control of the power delivered to the end devices, turning it on/off as the user pleases. 
Regarding claim 3, Bennette in view of Choi hereinafter “Bennette/Choi” discloses the electrical switching device of claim 2, further comprising: 
a housing (Choi ¶29L1-2: the controller has a case [16]) having an external surface, the housing disposed about the at least one female connector, the switching circuitry, the wireless communication circuitry (Choi as shown in Fig.4-6 for example), the one or more actuators accessible from the external surface of the housing (shown in Fig.1 of Choi, manual switch [14] is on the outer surface and accessible).
Regarding claim 4, Bennette discloses the electrical switching device of claim 1, 
Bennette does not explicitly disclose: 
one or more visual indicators, the one or more visible indicators to provide an indication of whether the switching circuitry is in the electrically conductive state or the electrically non- conductive state.  
Choi discloses a smart outlet wherein the smart outlet includes: 
one or more visual indicators, the one or more visible indicators to provide an indication of whether the switching circuitry is in the electrically conductive state or the electrically non- conductive state.  (Page.2 L21-22: a display module for displaying a power usage state of the electric use device)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the electric plug device disclosed by Bennette to include the display module as disclosed by Choi. 
One of ordinary skill in the art would’ve been motivated because the manual switch gives the user additional information regarding the operative state of the switch and plug.  
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bennette in view of US2012/0049639A1 hereinafter “Besore” 
Regarding claim 5, Bennette discloses the electrical switching device of claim 1, 
Bennette does not explicitly disclose: 
memory circuitry communicatively coupled to the control circuitry
Besore discloses a smart outlet including: 
memory circuitry communicatively coupled to the control circuitry (Abstract L1-7: a memory)
It would have been obvious to one ordinarily skilled in the art at the time the invention was made to modify the electric plug device disclosed by Bennette to include a memory as disclosed by Besore.
One of ordinary skill in the art would’ve been motivated because the memory allows information to be stored in it and allows the smart plug to monitor specific control variable and selectively control power to a plug-in device. (¶4L1-7)  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576. The examiner can normally be reached M-F 9:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        September 22, 2022